*872MEMORANDUM***
Lilies Laniwati Lokajaya, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ (“BIA”) dismissal of her appeal from an immigration judge’s (“IJ”) denial of her applications for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the BIA’s determination that Lokajaya failed to file her application for asylum within one year of her admission to the United States, see 8 U.S.C. §§ 1158(a)(3); Hakeem v. INS, 273 F.3d 812, 815 (9th Cir.2001), and that no extraordinary circumstances excused the late filing, see Molina-Estrada v. INS, 293 F.3d 1089, 1093 (9th Cir.2002).
Lokajaya, represented by counsel, made no argument in her opening brief regarding the denial of her application for withholding of removal or protection under CAT. Accordingly, she has waived the right to challenge those determinations. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (holding that issues which are not specifically raised and argued in a party’s opening brief are waived).
We also lack jurisdiction to consider Lokajaya’s claims that her due process rights were violated, and that the IJ erred in failing to obtain an individual advisory opinion from the Department of State, because she did not exhaust these issues before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004).
PETITION FOR REVIEW DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.